Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 6/29/22 has been entered and fully considered. 
Claims 1-28 are pending, of which claims 13-14, 17-23 were previously withdrawn and claims 24-28 are new. 
The previous 35 USC 112 rejection of claim 7 has been withdrawn due to the amendment. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10, 12, 15-16, 24-28 is/are rejected under 35 U.S.C. 102a1 as being anticipated by SHULER (US 2012/0214189).
With respect to claim 1, 24 SHULER discloses a cell culture system comprising a chip with four wells (at least two wells) with well 1010 initially receiving all the flow which is then flowed into additional wells 1020, 1030, 1040, 1050 (two sequentially arranged wells); tubes (channel) used to circulate a fluid through the chip, with a portion of the tubes adapted to communicated fluid towards or away from a pump (fluid transmission channel) and another portion of the tube communicates the fluid to openings on each of the wells from openings in the wall (well communication channel, connecting a hole in each of the wells to the well communication channel); wherein the tube (channel) is connected to a pump at each open end of the channel, the pump operable to recirculate fluid between the two wells (0069, 0088, 0138, 0152, 0156, Fig 2, 10-11, 17A).
With respect to claim 2-3, SHULER discloses the device fluidic channels are micro-scale in size (0070), the fluidic connections are microfluidic (channel is microfluidic) (0129) and the channel has at least one cross sectional dimensions between 0.1-500 um (0129) or is 50-150um wide and 15-25um deep (3mm or less in diameter) (0088). 
With respect to claim 5, SHULER discloses the channel communicates fluid out of the chip (culture plate) (Fig 2, 10-11, 0138, 0152, 0156).
With respect to claim 6, SHULER discloses using a pump with two chambers to mimic the heart (0161) and discloses adding a diaphragm or microelectromechanical pump (second pump) capable of communicating fluid out of the chip (0127). 
With respect to claim 7, SHULER discloses the pump can be integral or connected to the chip device (0133) and the entire instrument is placed in an incubator (waterproof box) (0190). 
With respect to claim 8, 27 SHULER discloses the device contains a cover layer to seal the chambers and channels (0087) (plate is fitted with a lid) or glass top or membrane to cover the chambers (lid is not sealed to allow air circulation) (0156). 
With respect to claim 9, 12 SHULER discloses the entire instrument is placed in an incubator (0190).
With respect to claim 10, SHULER discloses the channel is in fluid communication with a chip (plate) comprising one or more reservoirs capable of holding a fluid (Fig 2-4). 
With respect to claim 15, SHULER discloses a set of chips (culture plate), the chip being as discussed in claim 6 above, and additional chips which have wells (sample plates) (0149-150) and the pump can be integral to the chip device (0133), such that each chip has a pump, and additionally using a pump with two chambers to mimic the heart (0161) and adding a diaphragm or microelectromechanical pump (second pump) (0127) capable of operating in the claimed manner.
With respect to claim 16, SHULER discloses using a syringe to inject the fluid (pipette) into the chip (0123). It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2114 and 2115. The current claim limitations recite “the fluid is communicated … using a multiple pipettor”, which is directed to the manner of operating the device and does not positively recite any structural limitations of the device itself.
With respect to claim 25, SHULER discloses the channels for communicating fluid toward a first pump and to each of the two sequentially arranged wells are substantially linear and arranged parallel (Fig 3). 
With respect to claim 26, SHULER discloses an embodiment in which the lung, tissue and liver chambers (wells) are sequential and arranged in series (Fig 2). 
With respect to claim 28, SHULER discloses the at least two sequentially arranged wells are arranged linearly, (Fig 28A,B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHULER (2012/0214189) in view of HUSNU (US 2012/0222774). 
With respect to claim 4, SHULER discloses the pump is a peristaltic pump (0133) but does not explicitly disclose the peristaltic pump comprises a stepper motor. However, HUSNU discloses a closed path system with multiple fluid pathways via tubing comprising a peristaltic pump for fluid flow, the pump comprising a stepper motor (0084-85). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the peristaltic pump of SHULER to include the stepper motor as taught by HUSNU because it permits a much more refined degree of control over the fluid flow parameters through the tube element (0085).  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHULER (2012/0214189).
With respect to claim 11, SHULER discloses an embodiment where the dimensions of the compartments were 3.2x 4mm, 2x2mm, or 340umx110mm (0251-255) and circular wells (Fig 11) but does not explicitly disclose the well diameters of between 6-16mm. It would have been an obvious matter of design choice to choose the claimed diameter, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04.

Response to Arguments
Applicant's arguments filed  6/29/22 have been fully considered but they are not persuasive. 
In response to applicant’s arguments that SHULER does not disclose the well communication channel adapted to communicated fluid to each of at least two sequentially arranged wells, the examiner respectfully disagrees. As stated above, SHULER discloses two sequential wells (1010 & any one of 1020, 1030, 1040 or 1050), with a channel having openings at either well (openings in the wall) that is capable of communicating fluid to each well (Fig 11) as meets the claim limitations. Therefore, the examiner maintains the rejection as it is noted that Applicant’s present no clear arguments why 
the cited portion of the reference does not teach this feature.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799